Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 21-24, 26-33 and 35, which are now as 1-13 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1, 6 and 9 as follow:
Claim 1:
“receiving, from a base station via a physical downlink control channel (PDCCH), downlink control information (PCI) including timing relationship configuration information between a downlink (DL) and an uplink (UL) for a hybrid automatic repeat request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) feedback; and
transmitting, to the base station, uplink control information via a physical uplink control channel (PUCCH) in a slot based on the timing relationship configuration information, 
wherein HARQ ACK/NACK feedback information with respect to a downlink data via a physical downlink shared channel (PDSCH), and
wherein at least one, among plural subcarrier spacings (SCSs) including a first SCS for the DL and a second SCS for the UL, is selected as a reference”, in combination with the other limitations of the based claim.

Claim 6:
“a controller which controls the receiver and the transmitter to:
	determine  timing relationship configuration information between a downlink (DL) and an uplink (UL) for a hybrid automatic repeat request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) feedback;

receive, from the user equipment, uplink control information via a physical uplink control channel (PUCCH) in a slot based on the timing relationship configuration information,
wherein the unlink control information includes HARQ ACK/NACK feedback information, with respect to a downlink data via a physical downlink shared channel (PDSCH), and 
wherein at least one, among plural subcarrier spacings (SCSs) including a first SCS for the DL and a second SCS for the UL, is selected as a reference”, in combination with the other limitations of the based claim.

Claim 9:
“a controller which controls the receiver and the transmitter to:
receive, from a base station via a physical downlink control channel (PDCCH), 
downlink control information (DCI) including timing relationship configuration information between a downlink (DL) and an uplink (UL) for a hybrid automatic repeat request (HARQ) acknowledgement/negative acknowledgement (ACK/NACK) feedback; and
	transmit, to the base station, uplink control information via a physical uplink control channel (PUCCH) in a slot based on the timing relationship configuration information,
wherein the uplink control information includes HARQ ACK/NACK feedback information with respect to a downlink data via a physical downlink shared channel (PDSCH), and
wherein at least one, among plural subcarrier spacings (SCSs) including a first SCS for the DL and a second SCS for the UL, is selected as a reference”,  in combination with the other limitations of the based claim.
Therefore, claims 1-13 are allowable over the arts of record.



				References Cited by Examiner
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9,832,732 (Nakashima et al), disclose a communication system to efficiently transmit and receive signal containing uplink control information between a base station apparatus and a mobile station apparatus.
10,602,490 (Nakashima et al), disclose a communication system to efficiently transmit and receive signal containing uplink control information between a base station apparatus and a mobile station apparatus.

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111